Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ballantine et al. (US20120267952).
2.	Regarding claims 1-3, 11-13, and 20, Ballantine teaches fuel cell system (see Figs. below) comprising: an inverter module comprising: a transformer electrically connected to an external power source bus which is configured to be connected to an external power source; bidirectional first and second inverters electrically connected to the transformer; a fault diode electrically connected to the first inverter; and a first balance of plant (BOP) load; a power module comprising: fuel cells; and a second BOP load; a Steady-state bus electrically connecting the first and second inverters to the first BOP load, the second BOP load, and the fuel cells; and a startup bus electrically connecting the first and second inverters to the first BOP load and the second BOP load, wherein: during steady-state mode operation of the system, system power is 
3.	Ballantine teaches a method of operating (methods are provided for creating and operating, abstract) a fuel cell system [0017], comprising: during steady-state mode operation of the system (steady state operation of the system [0041]), generating system power by fuel cells (fuel cell system comprises one or more power modules 106, [0066]) and providing the system power via a steady-state [0046] bus (power module 106 through the DC bus [0046]) to a first balance of plant (BOP) load (steady state requirements of the load 108 [0046]), to a second BOP load (load 726a [0085]), and to a power grid (grid 114 to reach the load 108 [0046]) via a transformer (high efficiency isolation transformer [0080]) and via at least one of a bi-directional first inverter (an inverter that is configured for “bi-directional” operation [0011]); and during startup mode operation of the system (during start-up [0056]), providing external power from the power grid (Grid power during start-up may come through the grid tied inverter 412 [0056]) via the transformer (high efficiency isolation transformer [0080]), via the first inverter ((an inverter that is configured for “bi-directional” operation [0011]) and via a startup bus (DG set 608 is used to start up [0063]) to the first BOP load (load 108 [0046]) and the second BOP load (load 726a [0085]).


    PNG
    media_image1.png
    633
    980
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    622
    822
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    388
    669
    media_image3.png
    Greyscale

3.	Although Ballantine does not teach the fuel cell system components in a single Figure, the components of Ballantine are capable of performing the claimed limitations, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballantine’s fuel cell system and method of operating a fuel cell system for the benefit of enhancing stored energy content and/or increase reliability and inertia of output [0049].
Allowable Subject Matter
Claims 4-10 and 14-19 are allowable over the prior art of record

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLATUNJI A GODO/Primary Examiner, Art Unit 1722